Citation Nr: 0328684	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.

2.  Entitlement to service connection for a low back disorder 

3.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION


The veteran served on active duty from December 1980 to 
September 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 rating decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

As will be further discussed herein, the claim of entitlement 
to nonservice-connected pension benefits will be deferred 
pending additional evidentiary development of the low back 
claim.  


FINDINGS OF FACT

1.  The service medical records were entirely negative for 
any complaints, treatment or diagnosis of a psychiatric 
disorder.  

2.  The veteran's currently diagnosed depression is not 
etiologically related to service.


CONCLUSION OF LAW

The veteran's currently diagnosed psychiatric disorder, major 
depression, was not incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
fulfilled its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
a February 2001 letter.  

Here, the Board notes that in a recent decision, the United 
States Court of Appeals for the Federal Circuit invalidated a 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1).  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  In the 
instant case, in the February 2001 VCAA letter referenced 
above, the veteran was advised that he had 60 days to respond 
to the request for additional information.  Nonetheless, 
additional evidence from NPRC was received and accepted after 
that 60 day period.  Moreover, he has subsequently been given 
the opportunity to submit additional evidence, and provided 
such in June 2002.  There is no indication of outstanding 
relevant evidence.  His representative has also submitted 
written argument regarding the merits of the issues on 
appeal, with no indication of outstanding, relevant evidence.  
In view of the foregoing, the Board finds that a remand for 
additional notification would serve no useful purpose and 
only serve to delay a final decision in this matter.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  There is no indication of any outstanding, pertinent 
medical evidence, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested.  The record also shows that the veteran 
has been afforded a VA medical examination in connection with 
his claim.  The Board finds that another medical examination 
is not necessary to decide this appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Given the facts of this case, the Board concludes that there 
is no reasonable possibility that any further assistance to 
the veteran would aid in substantiating his claim.  As VA has 
fulfilled the duty to assist and notify, the Board finds that 
no additional action is necessary.  

Factual Background

The service medical records are negative for any complaints, 
treatment or diagnosis of a psychiatric disorder.  The April 
1992 separation examination report reflects that a 
psychiatric evaluation was normal.  The veteran denied 
symptoms of depression or excessive worry, but reported that 
he experienced nervous trouble, described by the examiner as 
increased stress.  

Private records show that the veteran was hospitalized in 
January 1995 at which point he was suicidal.  The report 
indicated that it was the veteran's first psychiatric 
hospitalization.  During psychological testing it was noted 
that the veteran repeatedly indicated that his life was 
messed up because of the military and its treatment of him.  
Psychological testing revealed profiles consistent with 
severe depression and long-time dysthymia, and it was noted 
that this may have coincided with his money troubles and 
discharge from service.  A diagnosis of major depression was 
made and the psychologist noted that family problems seemed 
to be a major issue.  Axis I diagnoses of major depression 
(severe) with suicidal ideation and pathological gambling 
were made.  An Axis II diagnosis of narcissistic personality 
traits was made.  

He was seen in August 1995, in conjunction with charges of 
child molestation pending against him.  A diagnosis of 
adjustment disorder with obsessive compulsive features was 
made.  

Private medical records show that in March 1998, the veteran 
was treated for a diagnosis of depression.  The veteran was 
hospitalized in March 1998, secondary to suicidal ideation.  
Significant family and legal problems were identified and 
there was no mention of any symptoms or problems during 
service.  The report indicated that the veteran's problems 
with depression began in 1995 and that he was hospitalized at 
that time and was prescribed the medication Paxil.  An Axis I 
diagnosis of major depressive episode, without psychotic 
features, (recurrent, severe) was made.  An Axis II diagnosis 
of personality disorder was also made.  

The veteran underwent a private psychological evaluation in 
April 1998.  The psychologist opined that the results of 
objective test were invalid because the veteran was either 
uncooperative, confused, severely disturbed or intentionally 
distorting the results.  The psychologist also administered a 
Rorschach inkblot test which showed no signs of psychotic 
symptoms.  

Private medical records dated in 1998 reflect that the 
veteran continued to receive treatment for depression.  

A VA examination for mental disorders was conducted in May 
2000 and the examiner reviewed the claims folder.  The 
veteran reported that his problems began in 1995 while on 
active duty.  An Axis II diagnosis of personality disorder 
was made and no Axis I diagnosis was made.  The examiner 
commented that there was not enough evidence of a depressive 
disorder to support that diagnosis.  

In July 2000, the veteran submitted a statement indicating 
that his mental health problems began in 1990 during service, 
when his checks, which were directly deposited, were not 
being credited to his account, causing significant financial 
hardship and stress.  

VA medical records reflect that the veteran was admitted for 
hospitalized from March to April 2002 at which time Axis I 
diagnoses of major depression and substance abuse were made 
and an Axis II diagnosis of personality disorder was made.  

In a statement from the veteran received in June 2002, he 
described his psychiatric condition as a classic case of 
post-traumatic stress disorder (PTSD).   


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection for psychosis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

In this case, the service medical records are entirely 
negative for any diagnosis of a psychiatric disorder, and no 
psychiatric disorder was diagnosed within the first post-
service year.  

The earliest diagnosis of a psychiatric disorder was made in 
January 1995 at which time major depression was diagnosed.  
The most recent evidence, VA records dated in 2002, reflect 
that the veteran's current diagnoses include major depression 
and a personality disorder.  The Board notes that the records 
contain no diagnosis of PTSD, whatsoever, and therefore the 
veteran's contention that his psychiatric disorder is 
manifested as PTSD need not be further addressed.  

In this case, the record contains no competent medical 
opinion etiologically linking the post-service diagnosis of 
major depression to service.  The medical records primarily 
discuss the veteran's psychiatric disorder in conjunction 
with factors including family, financial and legal problems.  
The May 2000 VA examination report reflects that the veteran 
himself reported that his psychiatric problems began in 1995 
when he had thoughts of suicide, although he inaccurately 
reported that this was during active service.  Moreover, that 
report shows that the VA examiner did not even believe that 
there was enough evidence of symptoms of a depressive 
disorder to even support that diagnosis and instead solely 
diagnosed a personality disorder.  

The only evidence of record which even arguably suggests a 
relationship between the veteran's post-service psychiatric 
problems and service is shown in a January 1995 record at 
which time private psychological testing was undertaken.  At 
that time, psychological testing revealed profiles consistent 
with severe depression and long-time dysthymia, and it was 
noted that this may have coincided with his money troubles 
and discharge from service.  Dysthymia, however, has never 
been diagnosed after service and was not diagnosed at that 
time.  Moreover, the psychologist's summary and diagnostic 
impression reflected that the appropriate diagnosis was major 
depression and it was noted that family problems seemed to be 
a major issue, without reference to service in any way. 

Essentially, in this case, there has been no evidence offered 
establishing a nexus between the currently diagnosed 
depression and service.  The preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  The claim is therefore 
denied. 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  


REMAND

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In this case, the service medical records reflect that the 
veteran was seen on numerous occasions due to complaints 
related to the low back.  A July 1990 record reflects that a 
diagnosis of mechanical low back pain was made.  Muscle 
strain/sprain was also diagnosed in service.  Post-service, a 
May 2000 VA examination report shows that mechanical low back 
pain was diagnosed.  X-ray films of the lumbar spine were 
determined to be normal; however, VA MRI done in July 2002 
showed evidence of degenerative disc desiccation in the 
lumbar spine.  

The Board believes that a VA examination should be conducted 
in this case in order to appropriately diagnose the veteran's 
low back disorder and to provide any opinion as to the 
relationship between this claimed conditions and service.  
Accordingly, a VA examination will be ordered.  

Accordingly, the claim is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice should also be 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  The RO must arrange for a VA 
examination to assess the veteran's 
claimed low back disorder.  A complete 
history of his low back disorder should 
be obtained from the veteran.  All 
necessary tests should be conducted, all 
clinical findings reported in detail, and 
appropriate diagnosis made.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently manifested low back disorder 
had its onset during the veteran's period 
of active service from December 1980 to 
September 1992.  The examiner must 
provide a complete rationale for the 
requested opinions.  The claims folder 
must be sent to the examiner for review 
in conjunction with the examination and 
the examiner should annotate his report 
to reflect such review.

3.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for a low back 
disorder and entitlement to nonservice-
connected pension benefits.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the claims currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



